Title: James Madison to Albert Gallatin, 18 March 1831
From: Madison, James
To: Gallatin, Albert


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Mar. 18. 1831
                            
                        
                        
                        I inclose an extract of a letter from Mr. John Randolph on the subject of a Mr. Richardson, and a letter from
                            the latter. You will observe the request of Mr. Randolph that the object of Mr. Richardson might be eventually
                            communicated for the University at N. York. I have made the communication to William & Mary; and as it is quite
                            uncertain whether it will be of avail there, it is proper that the other chance should be afforded the applicant. With
                            that view I am led to trouble you on the occasion, by the relation in which I see you are placed to the nascent
                            Institution. Should such a character as Mr. R. is described to be, happen to be wanted from abroad, a correspondence will
                            of course be resorted to, and the sooner the better.
                        Why has the promised visit from Mrs. Gallatin & yourself been so long omitted; and why have you made
                            repeated journies to Washington, without taking a few steps further? There are questions which will be better answered by
                            repairing than by excusing the wrongs. Meantime be assured both of you, of the joint & affectionate remembrances
                            of Mrs. M. & myself.
                        
                            
                                James Madison
                            
                        
                    Have the goodness to return the letter of Mr. Richardson.